JOHN P. MOORE, Circuit Judge,
specially concurring:
Because the court’s rationale is unassail-ably correct, I must concur in the judgment. Compulsion, however, does not bring comfort to the choice.
What we have had to do here today is sustain an illogical result which will, until the underlying law is changed, hamper the traditional roles of counsel who participate in an administrative quest for truth. We may also expect inventive lawyers will soon find a way to avoid this consequence.
By requiring a lawyer to prepare for trial with adversarial counsel at the lawyer’s elbow, the law sends that lawyer into the arena with only one arm. More stupendously, the *1392law gives the missing limb to the adversary to use as a club. Because the court has correctly reasoned the law requires this absurdity, I must concur; but I do not like doing so.